UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06378 Templeton Developing Markets Trust (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. ALIBABA GROUP HOLDING LIMITED Meeting Date:OCT 13, 2016 Record Date:AUG 19, 2016 Meeting Type:ANNUAL Ticker:BABA Security ID:01609W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Daniel Yong Zhang as Director Management For Against 1.2 Elect Chee Hwa Tung as Director Management For For 1.3 Elect Jerry Yang as Director Management For For 1.4 Elect Wan Ling Martello as Director Management For For 1.5 Elect Eric Xiandong Jing as Director Management For Against 2 Ratify PricewaterhouseCoopers as Auditors Management For For AMERICA MOVIL S.A.B. DE C.V. Meeting Date:OCT 06, 2016 Record Date:SEP 26, 2016 Meeting Type:SPECIAL Ticker:AMX L Security ID:02364W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Delisting of Shares from NASDAQ and LATIBEX Management For For 2 Approve Option to Receive Shares or Cash as Second Installment of Dividend of MXN 0.14 Per Share Approved by AGM on April 18, 2016 Management For For 3 Authorize Board to Ratify and Execute Approved Resolutions Management For For AMERICA MOVIL S.A.B. DE C.V. Meeting Date:APR 05, 2017 Record Date:MAR 27, 2017 Meeting Type:SPECIAL Ticker:AMX L Security ID:02364W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect or Ratify Directors for Series L Shareholders Management For Against 2 Authorize Board to Ratify and Execute Approved Resolutions Management For Against ANHEUSER-BUSCH INBEV SA Meeting Date:SEP 28, 2016 Record Date:SEP 14, 2016 Meeting Type:SPECIAL Ticker:ABI Security ID:B6399C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast A.1 Approve Matters Relating to the Acquisition of SABMiller plc by Anheuser-Busch InBev SA Management For For B.2 Receive Special Board Report and Special Auditor Report Re: Item 1 Management None None B.3 Receive Information on Modifications to the Assets and Liabilities of the Merging Companies Management None None B.4 Approve Transfer of Assets and Liabilities Re: SABMILLER plc and Anheuser-Busch Inbev SA Transaction Management For For B.5 Approve Delisting Re: SABMILLER plc and Anheuser-Busch Inbev SA Transaction Management For For C.6 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For ANHEUSER-BUSCH INBEV SA Meeting Date:APR 26, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ABI Security ID:B639CJ108 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1.a Receive Special Board Report Management None None A1.b Renew Authorization to Increase Share Capital up to 3 Percent of Issued Share Capital Management For For B1 Management Report Regarding the Old Anheuser-Busch InBev SA/NV Management None None B2 Report by the Statutory Auditor Regarding the Old AB InBev Management None None B3 Approval of the Accounts of the Old AB InBev Management For For B4 Approve Discharge to the Directors of the Old AB InBev Management For For B5 Approve Discharge of Auditors of the Old AB InBev Management For For B6 Receive Directors' Reports Management None None B7 Receive Auditors' Reports Management None None B8 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None B.9 Adopt Financial Statements Management For For B10 Approve Discharge to the Directors Management For For B11 Approve Discharge of Auditors Management For For B12.a Elect M.J. Barrington as Director Management For Against B12.b Elect W.F. Gifford Jr. as Director Management For Against B12.c Elect A. Santo Domingo Davila as Director Management For Against B13.a Approve Remuneration Report Management For Against B13.b Approve Remuneration of Directors Management For For B13.c Approve Non-Executive Director Stock Option Grants Management For Against C1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For BAJAJ HOLDINGS & INVESTMENT LTD. Meeting Date:JUL 27, 2016 Record Date:JUL 20, 2016 Meeting Type:ANNUAL Ticker:500490 Security ID:Y0546X143 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Interim Dividend and Declare Final Dividend Management For For 3 Reelect Manish Kejriwal as Director Management For For 4 Approve Dalal & Shah LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Commission Remuneration for Non-Executive Directors Management For For BANCO BRADESCO S.A. Meeting Date:MAR 10, 2017 Record Date:FEB 13, 2017 Meeting Type:ANNUAL Ticker:BBDC4 Security ID:059460303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 5 Elect Luiz Carlos de Freitas as Fiscal Council Member and Jose Luiz Rodrigues Bueno as Alternate Appointed by Preferred Shareholder Shareholder None Did Not Vote BDO UNIBANK INC. Meeting Date:APR 20, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:BDO Security ID:Y07775102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Call to Order Management For For 2 Proof of Notice and Determination of Quorum Management For For 3 Approve Minutes of the Annual Shareholders' Meeting Held on April 22, 2016 Management For For 4 Approve Report of the President and Audited Financial Statements as of Dec. 31, 2016 Management For For 5 Open Forum Management For For 6 Approve and Ratify All Acts of the Board of Directors, Board Committees, and Management During Their Term of Office Management For For 7.1 Elect Teresita T. Sy as Director Management For For 7.2 Elect Jesus A. Jacinto, Jr. as Director Management For For 7.3 Elect Nestor V. Tan as Director Management For For 7.4 Elect Christopher A. Bell-Knight as Director Management For For 7.5 Elect Antonio C. Pacis as Director Management For For 7.6 Elect Josefina N. Tan as Director Management For For 7.7 Elect Jose F. Buenaventura as Director Management For For 7.8 Elect Jones M. Castro, Jr. as Director Management For For 7.9 Elect Dioscoro I. Ramos as Director Management For For 7.10 Elect Jimmy T. Tang as Director Management For For 7.11 Elect Gilberto C. Teodoro, Jr. as Director Management For For 8 Appoint External Auditor Management For For 9 Amend Seventh Article of the Articles of Incorporation to Reflect the Conversion of Unissued Preferred Shares to Common Shares Management For For 10 Approve Other Matters Management For Abstain 11 Adjournment Management For For BEIJING CAPITAL LAND LTD. Meeting Date:JUL 15, 2016 Record Date: Meeting Type:SPECIAL Ticker:2868 Security ID:Y0771C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Donghuan Equity Transfer Agreement Management For For 2 Approve the Liujin Equity Transfer Agreement Management For For 3 Approve the Chongqing Equity Transfer Agreement Management For For 4 Approve the Shenyang Equity Transfer Agreement Management For For BEIJING CAPITAL LAND LTD. Meeting Date:JUL 18, 2016 Record Date: Meeting Type:SPECIAL Ticker:2868 Security ID:Y0771C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal Agreements and Amended Non-Competition Deed and Related Transactions Management For For 2 Approve the Subscription Agreement and Related Transactions Management For For BEIJING CAPITAL LAND LTD. Meeting Date:SEP 06, 2016 Record Date: Meeting Type:SPECIAL Ticker:2868 Security ID:Y0771C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Sun Shaolin as Director Management For For 2 Elect Su Jian as Director Management For For 3 Elect Yang Weibin as Director Management For For 4 Elect Li Zhang as Supervisor Management For For 5 Approve Report on Use of Proceeds from Previous Fund Raising Activities Management For For 6 Approve Self-assessment Report on the Company's Property Development Business and Related Undertakings Management For For BEIJING CAPITAL LAND LTD. Meeting Date:NOV 07, 2016 Record Date: Meeting Type:SPECIAL Ticker:2868 Security ID:Y0771C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Tang Yanan as Supervisor Management For For BEIJING CAPITAL LAND LTD. Meeting Date:DEC 16, 2016 Record Date: Meeting Type:SPECIAL Ticker:2868 Security ID:Y0771C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Arrangements in Respect of Domestic Bonds in the PRC Management For For 2 Authorize Board to Handle All Matters in Relation to the Issuance of Domestic Corporate Bonds Management For For 3 Approve Safeguard Measures of Debts Repayment Management For For BIOCON LIMITED Meeting Date:JUN 04, 2017 Record Date:APR 28, 2017 Meeting Type:SPECIAL Ticker:532523 Security ID:Y0905C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital and Amend Memorandum of Association Management For For 2 Approve Issuance of Bonus Shares Management For For BLOOMAGE BIOTECHNOLOGY CORP LTD Meeting Date:JUN 06, 2017 Record Date:MAY 31, 2017 Meeting Type:ANNUAL Ticker:963 Security ID:G1179M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Elect Gong Anmin as Director and Authorize Board to Fix His Remuneration Management For For 4b Elect Zhan Lili as Director and Authorize Board to Fix Her Remuneration Management For For 4c Elect Li Junhong as Director and Authorize Board to Fix His Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:JUN 16, 2017 Record Date:JUN 12, 2017 Meeting Type:ANNUAL Ticker:1114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2A Elect Qian Zuming as Director Management For For 2B Elect Zhang Wei as Director Management For For 2C Elect Song Jian as Director Management For For 2D Elect Jiang Bo as Director Management For For 2E Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Grant Thornton Hong Kong Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against CATCHER TECHNOLOGY CO., LTD. Meeting Date:JUN 19, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:2474 Security ID:Y1148A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Issuance of Ordinary Shares or Issuance of Ordinary Shares to Raise Operational Funds or Participate in the Issuance of Global Depository Receipt Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Other Business Management None Against CETIP S.A. - MERCADOS ORGANIZADOS Meeting Date:JUL 18, 2016 Record Date: Meeting Type:SPECIAL Ticker:CTIP3 Security ID:P2325R149 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Company's Management Management For For CETIP S.A. - MERCADOS ORGANIZADOS Meeting Date:JUL 27, 2016 Record Date: Meeting Type:SPECIAL Ticker:CTIP3 Security ID:P2325R149 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles Management For For CHEMICAL WKS OF RICHTER GEDEON PLC Meeting Date:APR 26, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:RICHTER Security ID:X3124S107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Use of Electronic Vote Collection Method Management For For 2 Authorize Company to Produce Sound Recording of Meeting Proceedings Management For For 3 Elect Chairman and Other Meeting Officials Management For For 4 Approve Consolidated Financial Statements and Statutory Reports Management For For 5 Approve Management Board Report on Company's Operations Management For For 6 Approve Allocation of Income and Dividends of HUF 106 per Share Management For For 7 Approve Allocation of HUF 34.72 Million to Reserves Management For For 8 Accept Financial Statements and Statutory Reports Management For For 9 Approve Company's Corporate Governance Statement Management For For 10 Approve Establishment of New Branch; Amend Statute Accordingly Management For For 11 Amend Statute Re: Corporate Purpose Management For For 12 Amend Staute Re: Board Management For For 13 Amend Statute Re: Audit Board Management For For 14 Amend Staute Re: Interim Dividends Management For For 15 Amend Statute Re: Managing Director Management For For 16 Approve Information on Acquisition of Treasury Shares Management For For 17 Authorize Share Repurchase Program Management For For 18 Reelect Erik Bogsch as Management Board Member Management For For 19 Reelect Janos Csak as Management Board Member Management For For 20 Reelect Gabor Perjes as Management Board Member Management For For 21 Reelect Szilveszter Vizi as Management Board Member Management For For 22 Reelect Krisztina Zolnay as Management Board Member Management For For 23 Elect Ilona Hardy as Management Board Member Management For For 24 Elect Gabor Orban as Management Board Member Management For For 25 Approve Remuneration of Management Board Members Management For For 26 Approve Remuneration of Supervisory Board Members Management For For 27 Approve Regulations on Supervisory Board Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:DEC 27, 2016 Record Date:NOV 25, 2016 Meeting Type:SPECIAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 13th Five-Year Developmental Plan Outline Management For For 2 Approve Ernst & Young Hua Ming as US Form 20-F Auditor for 2016 Management For For 3 Approve Company Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 4 Approve CLIC Framework Agreement and CLP&C Framework Agreement, 2017-2019 Annual Caps and Related Transactions Management For For 5 Approve Renewal of Framework Agreement for Daily Connected Transactions Between the Company and China Guangfa Bank Co., Ltd. Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:MAY 31, 2017 Record Date:APR 28, 2017 Meeting Type:ANNUAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Financial Report Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Elect Liu Huimin as Director Management For For 7 Elect Yin Zhaojun as Director Management For For 8 Approve Ernst & Young Hua Ming LLP as the PRC Auditor and the Auditor for US Form 20-F and Ernst & Young as the Hong Kong Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Framework Agreement and Related Annual Caps for the Three Years Ending December 31, 2019 Management For For 10 Approve Entrusted Investment and Management Agreement and Related Annual Caps for the Two Years Ending December 31, 2018 Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA MOBILE LIMITED Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Dong Xin as Director Management For For 4.1 Elect Frank Wong Kwong Shing as Director Management For For 4.2 Elect Moses Cheng Mo Chi as Director Management For Against 4.3 Elect Paul Chow Man Yiu as Director Management For For 4.4 Elect Stephen Yiu Kin Wah as Director Management For For 5 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:JUN 28, 2017 Record Date:MAY 26, 2017 Meeting Type:ANNUAL Ticker:386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Board of Supervisors Management For For 3 Approve 2016 Financial Reports Management For For 4 Approve 2016 Profit Distribution Plan Management For For 5 Approve PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers as External Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Board to Determine the 2017 Interim Profit Distribution Management For For 7 Authorize Board to Determine the Proposed Plan for the Issuance of Debt Financing Instruments Management For Against 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Elect Li Yunpeng as Director Management For For 10 Elect Zhao Dong as Supervisor Shareholder For For 11 Amend Articles of Association and Rules of Procedures of Board Meetings Management For For 12 Approve Overseas Listing Plan of Sinopec Marketing Co., Ltd. Management For For 13 Approve Compliance of Overseas Listing of Sinopec Marketing Co., Ltd. with the Circular on Issues in Relation to Regulating Overseas Listing of Subsidiaries of Domestic-Listed Companies Management For For 14 Approve Undertaking of the Company to Maintain its Independent Listing Status Management For For 15 Approve Description of the Sustainable Profitability and Prospects of the Company Management For For 16 Authorize Board to Deal with Overseas Listing Matters of Sinopec Marketing Co., Ltd. Management For For 17 Approve Provision of Assured Entitlement to H-Share Shareholders of the Company Only for Overseas Listing of Sinopec Marketing Co., Ltd. Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:JUN 28, 2017 Record Date:MAY 26, 2017 Meeting Type:SPECIAL Ticker:386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of Assured Entitlement to H-Share Shareholders of the Company Only for Overseas Listing of Sinopec Marketing Co., Ltd. Management For For CNOOC LTD. Meeting Date:MAY 26, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:883 Security ID:126132109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Accept Financial Statements and Statutory Reports Management For For A2 Approve Final Dividend Management For For A3 Elect Yuan Guangyu as Director Management For For A4 Elect Xu Keqiang as Director Management For For A5 Elect Liu Jian as Director Management For For A6 Elect Lawrence J. Lau as Director Management For For A7 Elect Kevin G. Lynch as Director Management For For A8 Authorize Board to Fix the Remuneration of Directors Management For For A9 Approve Deloitte Touche Tohmatsu as Independent Auditors and Authorize Board to Fix Their Remuneration Management For For B1 Authorize Repurchase of Issued Share Capital Management For For B2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against B3 Authorize Reissuance of Repurchased Shares Management For Against CNOOC LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Accept Financial Statements and Statutory Reports Management For For A2 Approve Final Dividend Management For For A3 Elect Yuan Guangyu as Director Management For For A4 Elect Xu Keqiang as Director Management For For A5 Elect Liu Jian as Director Management For For A6 Elect Lawrence J. Lau as Director Management For For A7 Elect Kevin G. Lynch as Director Management For For A8 Authorize Board to Fix the Remuneration of Directors Management For For A9 Approve Deloitte Touche Tohmatsu as Independent Auditors and Authorize Board to Fix Their Remuneration Management For For B1 Authorize Repurchase of Issued Share Capital Management For For B2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against B3 Authorize Reissuance of Repurchased Shares Management For Against COMPANIA DE MINAS BUENAVENTURA S.A. Meeting Date:MAR 28, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:BVN Security ID:204448104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Appoint Auditors Management For For 4 Approve Dividends Management For For 5 Elect Directors Management For For COSCO PACIFIC LIMITED Meeting Date:JUL 18, 2016 Record Date:JUL 12, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change English Name and Adopt Chinese Name Management For For COSCO SHIPPING PORTS LIMITED Meeting Date:OCT 12, 2016 Record Date:OCT 07, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Financial Services Master Agreement and Deposit Transactions, Relevant Annual Caps and Related Transactions Management For Against COSCO SHIPPING PORTS LIMITED Meeting Date:MAR 10, 2017 Record Date:MAR 06, 2017 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transaction Agreement and the Strategic Co-operation Agreement and Related Transactions Management For For 2 Elect Feng Boming as Director Management For Against 3 Elect Zhang Wei as Director Management For Against 4 Elect Chen Dong as Director Management For Against 5 Elect Chan Ka Lok as Director Management For For COSCO SHIPPING PORTS LIMITED Meeting Date:MAY 18, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Deng Huangjun as Director Management For For 3.1b Elect Xu Zunwu as Director Management For For 3.1c Elect Wong Tin Yau, Kelvin as Director Management For For 3.1d Elect Fan Hsu Lai Tai, Rita as Director Management For Against 3.1e Elect Adrian David Li Man Kiu as Director Management For Against 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For Against 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against CPMC HOLDINGS LTD. Meeting Date:JUL 15, 2016 Record Date:JUL 13, 2016 Meeting Type:SPECIAL Ticker:906 Security ID:Y17739106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Subscription Agreement and Related Transactions Management For Against 2 Approve Employee Subscription Agreements and Related Transactions Management For Against CPMC HOLDINGS LTD. Meeting Date:OCT 24, 2016 Record Date:OCT 20, 2016 Meeting Type:SPECIAL Ticker:906 Security ID:Y17739106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Financial Services Agreement, Relevant Deposit Cap and Related Transactions Management For Against 2 Elect Pun Tit Shan as Director and Authorize Board to Fix His Remuneration Management For For DAELIM INDUSTRIAL CO. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A000210 Security ID:Y1860N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Against 2.1 Elect Lee Hae-wook as Inside Director Management For Against 2.2 Elect Kim Jae-yul as Inside Director Management For Against 2.3 Elect Cho Hyeon-jin as Outside Director Management For For 2.4 Elect Lee Choong-hoon as Outside Director Management For For 3.1 Elect Cho Hyeon-jin as Member of Audit Committee Management For For 3.2 Elect Lee Choong-hoon as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DAH CHONG HONG HOLDINGS LTD Meeting Date:MAY 22, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:1828 Security ID:Y19197105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Zhang Jijing as Director Management For For 3b Elect Lai Ni Hium as Director Management For For 3c Elect Hsu Hsung, Adolf as Director Management For For 3d Elect Yeung Yue Man as Director Management For For 3e Elect Woo Chin Wan, Raymond as Director Management For For 3f Elect Lee Tak Wah as Director Management For For 3g Elect Fung Kit Yi, Kitty as Director Management For For 4 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against DAIRY FARM INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 03, 2017 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Re-elect Neil Galloway as Director Management For Abstain 3 Re-elect Sir Henry Keswick as Director Management For Against 4 Re-elect Simon Keswick as Director Management For Against 5 Re-elect Dr George Koo as Director Management For Against 6 Elect Yiu Kai Pang as Director Management For Against 7 Approve Directors' Fees Management For For 8 Ratify Auditors and Authorise Their Remuneration Management For For 9 Authorise Issue of Equity with and without Pre-emptive Rights Management For For DBS GROUP HOLDINGS LTD. Meeting Date:APR 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:D05 Security ID:Y20246107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Directors' Fees Management For For 4 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Bart Broadman as Director Management For For 6 Elect Ho Tian Yee as Director Management For For 7 Elect Ow Foong Pheng as Director Management For For 8 Approve Grant of Awards and Issuance of Shares Under the DBSH Share Plan Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 10 Approve Issuance of Shares Under the DBSH Scrip Dividend Scheme to the Final Dividends for the Year Ended Dec. 31, 2016 Management For For 11 Approve Issuance of Shares Under the DBSH Scrip Dividend Scheme for the Dividends which may be Declared for the Year Ending Dec. 31, 2017 Management For For 12 Authorize Share Repurchase Program Management For For DR. REDDY'S LABORATORIES Meeting Date:JUL 27, 2016 Record Date:JUL 20, 2016 Meeting Type:ANNUAL Ticker:500124 Security ID:Y21089159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect K. Satish Reddy as Director Management For For 4 Approve S R Batliboi & Associates LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Reappointment and Remuneration of G V Prasad as Co-Chairman, Managing Director and CEO Management For For 6 Elect Bharat Narotam Doshi as Independent Director Management For For 7 Elect Hans Peter Hasler as Independent Director Management For For 8 Approve Commission Remuneration of Non-Executive Directors Management For For 9 Approve Remuneration of Cost Auditors Management For For EQUITY GROUP HOLDINGS LIMITED Meeting Date:MAY 23, 2017 Record Date: Meeting Type:ANNUAL Ticker:EQTY Security ID:V3254M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Read Notice Convening Meeting and Verify Quorum Management For For 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve First and Final Dividend of KES 2.00 Per Share Management For For 3 Approve Remuneration of Directors Management For For 4.1 Reelect Peter Kahara Munga s Director Management For For 4.2 Reelect David Asell as Director Management For For 4.3 Reelect Helen Gichohi as Director Management For For 4.4 Acknowledge Retirement of Adil Popat as Director Management For For 5 Ratify PricewaterhouseCoopers as Auditors and Fix Their Remuneration Management For For 1 Change Company Name to Equity Group Holdings Plc Management For For 1 Other Business Management For Against FILA KOREA LTD. Meeting Date:MAR 31, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A081660 Security ID:Y2484W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect One Inside Director and Two Outside Directors Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Authorize Board to Fix Remuneration of Internal Auditor(s) Management For For GLENMARK PHARMACEUTICALS LTD. Meeting Date:AUG 12, 2016 Record Date:AUG 05, 2016 Meeting Type:ANNUAL Ticker:532296 Security ID:Y2711C144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Standalone Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Final Dividend Management For For 4 Reelect Rajesh Desai as Director Management For For 5 Approve Walker Chandiok & Co LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Remuneration of Cost Auditors Management For For 7 Elect Milind Sarwate as Independent Director Management For For 8 Approve Appointment and Remuneration of Rajesh Desai as Executive Director Management For For 9 Approve Stock Option Plan Grants to Employees of the Company Under the Employee Stock Option Scheme 2016 Management For Against 10 Approve Stock Option Plan Grants to Employees of Subsidiaries Under the Employee Stock Option Scheme 2016 Management For Against GRUPO CLARIN S.A. Meeting Date:SEP 28, 2016 Record Date:AUG 17, 2016 Meeting Type:SPECIAL Ticker:GCLA Security ID:40052A209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Consider Financial Statements as of June 30, 2016 Management For For 3 Consider Balance Sheet of Merger and Spin Off as of June 30, 2016 Management For For 4 Approve Previous Merger Agreement Dated Aug. 16, 2016 with Southtel Holdings SA, Vistone SA, Compania Latinoamericana de Cable SA and CV B Holding SA Management For For 5 Approve Partial Spin-Off of Grupo Clarin SA; Create a New Entity; Adopt New Articles of Association; Approve Listing of Shares in Buenos Aires Stock Exchange and other Stock Exchanges; Approve Share Exchange Ratio Management For For 6 Elect Directors and Alternates of Spun-Off Company Management For Against 7 Elect Members and Alternates of Internal Statutory Auditors Committee (Comision Fiscalizadora) of Spun-Off Company Management For For 8 Appoint Auditors of Spun-Off Company Management For For 9 Approve Reduction in Share Capital as Consequence of Partial Spin-Off; Approve Reduction of Authorized Capital Shares to Carry out Public Offering; Amend Articles Management For For GRUPO CLARIN S.A. Meeting Date:APR 27, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:GCLA Security ID:40052A209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Consider Financial Statements and Statutory Reports Management For For 3 Consider Discharge of Directors Management For For 4 Consider Remuneration of Directors; Authorize Advance Remuneration of Directors Management For For 5 Consider Discharge of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 6 Consider Remuneration of Internal Statutory Auditors Committee (Comision Fiscalizadora); Authorize Advance Remuneration of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 7 Approve Allocation of Income and Cash Dividends in the Amount of ARS 480 Million Management For For 8 Elect Directors and Their Alternates Management For Against 9 Elect Members of Internal Statutory Auditors Committee (Comision Fiscalizadora) and Their Alternates Management For For 10 Approve Budget of Audit Committee Management For For 11 Consider Remuneration of Auditors Management For For 12 Appoint Auditors Management For For GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Meeting Date:DEC 05, 2016 Record Date:NOV 21, 2016 Meeting Type:SPECIAL Ticker:SANMEX B Security ID:40053C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Dismiss, Elect and Ratify Directors Representing Series B Shareholders Management For Abstain 2 Authorize Board to Ratify and Execute Approved Resolutions Management For For 1 Dismiss, Elect and Ratify Principal and Alternate Directors Representing Series F and B Shareholders Management For Abstain 2 Approve Cash Dividends Management For Abstain 3 Authorize Issuance of Subordinated Debentures Management For For 4 Approve Increase in Share Capital Which Will be Represented by Shares of Company Held in Treasury Management For For 5 Amend Articles Management For Abstain 6 Approve Modifications of Sole Responsibility Agreement Management For For 7 Authorize Board to Ratify and Execute Approved Resolutions Management For For GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Meeting Date:DEC 22, 2016 Record Date:DEC 08, 2016 Meeting Type:SPECIAL Ticker:SANMEX B Security ID:40053C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Cash Dividends Management For For 2 Authorize Board to Ratify and Execute Approved Resolutions Management For For GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Meeting Date:MAY 12, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SANMEX B Security ID:40053C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect or Ratify Directors Representing Series B Shareholders Management For Against 2 Authorize Board to Ratify and Execute Approved Resolutions Management For Against 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Accept Chairman's and CEO's Report Management For For 4 Accept Board's Opinion on President's and CEO Report Management For For 5 Accept Board Report on Major Accounting and Disclosure Criteria and Policies Management For For 6 Accept Report on Adherence to Fiscal Obligations for Fiscal Year 2015 Management For For 7 Accept Report on Operations and Activities Undertaken by Board Management For For 8 Accept Board Report on Activities of Audit Committee and Corporate Practices, Nominating and Remuneration Committee Management For For 9 Elect and Ratify Directors and Their Alternate Representatives of Series F and B Shareholders; Fix Their Remuneration Management For Against 10 Elect or Ratify Chairman of Audit Committee Management For Against 11 Approve Cash Dividends Management For For 12 Amend Bylaws Management For Against 13 Approve Modifications of Sole Responsibility Agreement Management For Against 14 Authorize Board to Ratify and Execute Approved Resolutions Management For For HABIB BANK LTD. Meeting Date:FEB 03, 2017 Record Date:JAN 27, 2017 Meeting Type:SPECIAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Distribution of Annual Audited Accounts and Meeting Notices in Soft Form Management For For 2 Other Business Management For Against HABIB BANK LTD. Meeting Date:MAR 30, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve A.F. Ferguson & Co as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Final Cash Dividend Management For For 4 Approve Reduction in Share Capital and Amend Article 5 of the Memorandum of Association Management For For 1 Other Business Management For Against HABIB BANK LTD. Meeting Date:MAY 24, 2017 Record Date:MAY 10, 2017 Meeting Type:SPECIAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Company Assets to Diamond Trust Bank Kenya, Limited Management For For HANKOOK TIRE CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A161390 Security ID:Y3R57J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HANON SYSTEMS Meeting Date:MAR 31, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A018880 Security ID:Y29874107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Stock Option Plan Grants Management For For 3 Elect Two Inside Directors and Three Outside Directors Management For For 4 Elect Two Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HITE JINRO LTD. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A000080 Security ID:Y3R2AY108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Two Inside Directors and Two Outside Directors Management For For 3 Elect Two Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HON HAI PRECISION INDUSTRY CO., LTD. Meeting Date:JUN 22, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:2317 Security ID:Y36861105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For HYUNDAI DEVELOPMENT CO. - ENGINEERING & CONSTRUCTION Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A012630 Security ID:Y38397108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Kim Dae-cheol as Inside Director Management For Against 2.2 Elect Kim Yong-deok as Outside Director Management For Against 2.3 Elect Choi Gyu-yeon as Outside Director Management For Against 3 Elect Kim Yong-deok as Members of Audit Committee Management For Against 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HYUNDAI WIA CORP. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A011210 Security ID:Y3869Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Two Inside Directors and Four Outside Directors Management For For 4 Elect Three Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For ICICI BANK LIMITED Meeting Date:JUL 11, 2016 Record Date:JUL 04, 2016 Meeting Type:ANNUAL Ticker:ICICIBANK Security ID:Y3860Z132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend on Preference Shares Management For For 3 Approve Dividend on Equity Shares Management For For 4 Reelect Rajiv Sabharwal as Director Management For For 5 Reelect N.S. Kannan as Director Management For For 6 Approve B S R & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Appoint Branch Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Elect Vijay Chandok as Director Management For For 9 Approve Reappointment and Remuneration of Vijay Chandok as a Executive Director Management For For 10 Approve Commission Remuneration for Non-Executive Directors Management For For 11 Authorize Issuance of Non-Convertible Debentures Management For For ICICI BANK LIMITED Meeting Date:JUN 12, 2017 Record Date:MAY 05, 2017 Meeting Type:SPECIAL Ticker:ICICIBANK Security ID:Y3860Z132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital and Amend Memorandum of Association Management For For 2 Amend Articles of Association to Reflect Changes in Capital Management For For 3 Approve Issuance of Bonus Shares Management For For 4 Amend Employee Stock Option Scheme Management For For ICICI BANK LIMITED Meeting Date:JUN 30, 2017 Record Date:JUN 23, 2017 Meeting Type:ANNUAL Ticker:ICICIBANK Security ID:Y3860Z132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends on Preference Shares Management For For 3 Approve Dividends on Equity Shares Management For For 4 Reelect Vishakha Mulye as Director Management For For 5 Approve B S R & Co. LLP, Chartered Accountants as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Reelect Anup Bagchi as Director Management For For 8 Approve Appointment and Remuneration of Anup Bagchi as Wholetime Director Management For For 9 Approve Issuance of Non-Convertible Securities and Non-Convertible Debentures on Private Placement Basis Management For For IMARKETKOREA INC. Meeting Date:MAR 29, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A122900 Security ID:Y3884J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Gi-hyeong as Inside Director Management For For 3.2 Elect Lee Sang-gyu as Inside Director Management For For 3.3 Elect Kang Dong-hwa as Non-independent Non-executive Director Management For For 3.4 Elect Ryu Jae-joon as Outside Director Management For For 4 Elect Ryu Jae-joon as a Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IMAX CORPORATION Meeting Date:JUN 06, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:IMAX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil S. Braun Management For For 1.2 Elect Director Eric A. Demirian Management For Withhold 1.3 Elect Director Kevin Douglas Management For For 1.4 Elect Director Greg Foster Management For For 1.5 Elect Director Richard L. Gelfond Management For For 1.6 Elect Director David W. Leebron Management For For 1.7 Elect Director Michael Lynne Management For Withhold 1.8 Elect Director Michael MacMillan Management For For 1.9 Elect Director Dana Settle Management For For 1.10 Elect Director Darren Throop Management For Withhold 1.11 Elect Director Bradley J. Wechsler Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year INFOSYS LTD. Meeting Date:MAR 31, 2017 Record Date:FEB 24, 2017 Meeting Type:SPECIAL Ticker:INFY Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Revision in Compensation of U B Pravin Rao as Chief Operating Officer & Whole-time Director Management For Against 2 Elect D N Prahlad as Independent Director Management For For 3 Adopt New Articles of Association Management For For INFOSYS LTD. Meeting Date:JUN 24, 2017 Record Date:JUN 17, 2017 Meeting Type:ANNUAL Ticker:INFY Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Declare Final Dividend Management For For 3 Reelect U. B. Pravin Rao as Director Management For For 4 Approve Deloitte Haskins & Sells LLP, Chartered Accountants as Statutory Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:NOV 29, 2016 Record Date:NOV 18, 2016 Meeting Type:SPECIAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For 2 Amend Rules and Procedure Regarding General Meetings of Shareholders Management For For 3 Amend Rules and Procedure Regarding the Board of Directors Management For For 4 Amend Rules and Procedure Regarding the Supervisory Committee Management For For 5 Amend Rules and Procedure Regarding the Management System of External Guarantee Management For For 6 Elect Huang Sujian as Independent Director Management For For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:MAY 25, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Board of Supervisors Management For For 3 Approve 2016 Report of the Independent Non-Executive Directors Management For For 4 Approve 2016 Profit Distribution Plan Management For For 5 Approve 2016 Financial Reports Management For For 6 Approve 2017 Capital Expenditure Management For For 7 Approve Da Hua Certified Public Accountants (Special General Partnership) as PRC Auditor and Deloitte Touche Tohmatsu as International Auditor and to Fix Their Remuneration Management For For 8 Approve Da Hua Certified Public Accountants (Special General Partnership) as Internal Control Auditor Management For For 9 Approve Entrusted Wealth Management Using Idle Equity Fund Management For For 10 Approve Purchase of Liability Insurance for Directors, Supervisors and Senior Management Members Management For For 11 Approve Cross-Guarantee Agreement Management For For 12 Approve Provision of Guarantee for Subsidiaries Management For Against 13 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 14 Approve Compensation Package for Directors Management For For 15 Approve Compensation Package for Supervisors Management For For 16 Amend Policy on the Management of the External Guarantees Management For For 17 Amend Rules of Procedure of the Board of Supervisors Management For For 18.1 Elect Zhang Donghai as Director Management For For 18.2 Elect Liu Chunlin as Director Management For For 18.3 Elect Ge Yaoyong as Director Management For For 18.4 Elect Zhang Dongsheng as Director Management For For 18.5 Elect Wang Sanmin as Director Management For For 18.6 Elect Lv Guiliang as Director Management For For 18.7 Elect Song Zhanyou as Director Management For For 19.1 Elect Yu Youguang as Director Management For For 19.2 Elect Zhang Zhiming as Director Management For For 19.3 Elect Huang Sujian as Director Management For For 19.4 Elect Wong Hin Wing as Director Management For For 20.1 Elect Yuan Bing as Supervisor Management For For 20.2 Elect Liu Xianghua as Supervisor Management For For 20.3 Elect Wang Yongliang as Supervisor Management For For 20.4 Elect Wu Qu as Supervisor Management For For INTERPARK HOLDINGS CORP. Meeting Date:MAR 31, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A035080 Security ID:Y4165S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Kang Dong-hwa as Inside Director Management For For 2.2 Elect Kim Dong-eop as Non-independent Non-executive Director Management For For 2.3 Elect Choi Chang-hae as Outside Director Management For For 3 Elect Choi Chang-hae as a Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KASIKORNBANK PCL Meeting Date:APR 03, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:KBANK Security ID:Y4591R118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operation Report Management None None 3 Approve Financial Statements Management For For 4 Approve Appropriation of Profit and Dividend Payment Management For For 5.1 Elect Puntip Surathin as Director Management For For 5.2 Elect Suphajee Suthumpun as Director Management For For 5.3 Elect Kattiya Indaravijaya as Director Management For For 6 Elect Chanin Donavanik as Director Management For For 7 Approve Names and Number of Directors Who Have Signing Authority Management For For 8 Approve Remuneration of Directors Management For For 9 Approve KPMG Phoomchai Audit Limited as Auditors and Authorize Board to Fix Their Remuneration Management For Against 10 Other Business Management None None KIATNAKIN BANK PUBLIC CO LTD Meeting Date:APR 24, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:KKP Security ID:Y47675114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Director's Report Management None None 2 Approve Financial Statements Management For For 3 Approve Allocation of Profit and Dividend Payment Management For For 4.1 Elect Suraphol Kulsiri as Director Management For For 4.2 Elect Suvit Mapaisansin as Director Management For For 4.3 Elect Aphinant Klewpatinond as Director Management For For 4.4 Elect Anya Khanthavit as Director Management For For 5 Approve Remuneration of Directors Management For For 6 Approve Pricewaterhouse Coopers ABAS Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Other Business Management For Against KT SKYLIFE CO. LTD. Meeting Date:MAR 28, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A053210 Security ID:Y498CM107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Against 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Nam-gi as Inside Director Management For Against 3.2 Elect Kim Yoon-soo as Inside Director Management For For 3.3 Elect Park In-goo as Outside Director Management For For 3.4 Elect Hong Gi-seop as Outside Director Management For For 4.1 Elect Park In-goo as a Member of Audit Committee Management For For 4.2 Elect Hong Gi-seop as a Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For LAND & HOUSES PUBLIC CO. LTD. Meeting Date:APR 27, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:LH Security ID:Y5172C198 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results for Year 2016 Management For For 3 Approve Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Elect Naporn Sunthornchitcharoen as Director Management For For 5.2 Elect Pakhawat Kovithvathanaphong as Director Management For For 5.3 Elect Adisorn Thananan-narapool as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve EY Office Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Authorize Issuance of Debentures Management For For 9 Other Business Management For Against LARGAN PRECISION CO., LTD. Meeting Date:JUN 14, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:3008 Security ID:Y52144105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For LUK FOOK HOLDINGS (INTERNATIONAL) LTD. Meeting Date:AUG 17, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:590 Security ID:G5695X125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final and Special Dividends Management For For 3.1a Elect Tse Moon Chuen as Director Management For For 3.1b Elect Chan So Kuen as Director Management For For 3.1c Elect Wong Ho Lung, Danny as Director Management For For 3.1d Elect Mak Wing Sum, Alvin as Director Management For For 3.1e Elect Hui King Wai as Director Management For For 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against LUKOIL PJSC Meeting Date:DEC 05, 2016 Record Date:NOV 10, 2016 Meeting Type:SPECIAL Ticker:LKOH Security ID:69343P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends for First Nine Months of Fiscal 2016 Management For For 2 Approve Remuneration of Directors Management For For LUKOIL PJSC Meeting Date:JUN 21, 2017 Record Date:MAY 26, 2017 Meeting Type:ANNUAL Ticker:LKOH Security ID:69343P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 120 per Share Management For For 2.1 Elect Vagit Alekperov as Director Management None Against 2.2 Elect Viktor Blazheev as Director Management None Against 2.3 Elect Toby Gati as Director Management None For 2.4 Elect Valery Grayfer as Director Management None Against 2.5 Elect Igor Ivanov as Director Management None Against 2.6 Elect Ravil Maganov as Director Management None Against 2.7 Elect Roger Munnings as Director Management None For 2.8 Elect Richard Matzke as Director Management None Against 2.9 Elect Nikolay Nikolaev as Director Management None Against 2.10 Elect Ivan Pictet as Director Management None For 2.11 Elect Leonid Fedun as Director Management None Against 2.12 Elect Lubov Khoba as Director Management None Against 3.1 Elect Ivan Vrublevsky as Member of Audit Commission Management For For 3.2 Elect Pavel Suloyev as Member of Audit Commission Management For For 3.3 Elect Aleksandr Surkov as Member of Audit Commission Management For For 4.1 Approve Remuneration of Directors for Fiscal 2016 Management For For 4.2 Approve Remuneration of New Directors for Fiscal 2017 Management For For 5.1 Approve Remuneration of Members of Audit Commission for Fiscal 2016 Management For For 5.2 Approve Remuneration of New Members of Audit Commission for Fiscal 2017 Management For For 6 Ratify KPMG as Auditor Management For For 7 Amend Charter Management For For 8 Amend Regulations on General Meetings Management For For 9 Amend Regulations on Board of Directors Management For For 10 Approve Related-Party Transaction Re: Liability Insurance for Directors ,Executives, and Companies Management For For M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 13, 2017 Record Date: Meeting Type:ANNUAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Allocation of Income Management For For 3 Elect Directors Management For For 3.1 Elect Director Appointed by Minority Shareholder Shareholder None Did Not Vote M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 13, 2017 Record Date: Meeting Type:SPECIAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-Ratify Remuneration of Company's Management for Fiscal Year 2016 Management For For 2 Approve Remuneration of Company's Management Management For For 3 Approve 1:3 Stock Split Management For For 4 Amend Article 5 to Reflect Changes in Capital Management For For 5 Approve Long-Term Incentive Program Management For For MAHLE METAL LEVE S.A. Meeting Date:APR 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:LEVE3 Security ID:P6528U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Allocation of Income, Dividends and Interest-on-Capital-Stock Payments Management For For 3 Approve Capital Budget Management For For 4 Elect Directors and Alternates Management For Did Not Vote 4.1 Elect Mauro Gentile Rodrigues da Cunha as Director and Reginaldo Ferreira Alexandre as Alternate Appointed by Minority Shareholder Shareholder None For 5.1 Elect Fiscal Council Members and Alternates Management For Abstain 5.2 Elect Mario Probst as Fiscal Council Member and Monica Hojaij Carvalho Molina as Alternate Appointed by Minority Shareholder Shareholder None For 5.3 Approve Remuneration of Fiscal Council Members Management For For MAHLE METAL LEVE S.A. Meeting Date:APR 27, 2017 Record Date: Meeting Type:SPECIAL Ticker:LEVE3 Security ID:P6528U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Company's Management Management For For MAIL RU GROUP LTD. Meeting Date:JUN 02, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:MAIL Security ID:560317208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Annual Report Management None None 2.1 Elect Dmitry Grishin as Director Management For For 2.2 Elect Vladimir Streshinsky as Director Management For For 2.3 Elect Sergey Soldatenkov as Director Management For For 2.4 Elect Anna Serebryanikova as Director Management For For 2.5 Elect Vlad Wolfson as Director Management For For 2.6 Elect Mark Sorour as Director Management For For 2.7 Elect Charles Searle as Director Management For For 2.8 Elect Vasileios Sgourdos as Director Management For For MASSMART HOLDINGS LTD Meeting Date:MAY 25, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:MSM Security ID:S4799N122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Dr Lulu Gwagwa as Director Management For For 2 Re-elect Phumzile Langeni as Director Management For For 3 Re-elect JP Suarez as Director Management For For 4 Re-elect Johannes van Lierop as Director Management For For 5 Reappoint Ernst & Young Inc as Auditors of the Company and Appoint Roger Hillen as the Audit Partner Management For For 6.1 Re-elect Moses Kgosana as Member of the Audit Committee Management For For 6.2 Elect Kuseni Dlamini as Alternate Member of the Audit Committee Management For For 6.3 Re-elect Dr Lulu Gwagwa as Member of the Audit Committee Management For For 6.4 Re-elect Phumzile Langeni as Member of the Audit Committee Management For For 7 Authorise Board to Issue Shares for Cash Management For For 8 Approve Remuneration Policy Management For For 1 Authorise Repurchase of Issued Share Capital Management For For 2.1 Approve Fees of the Chairman of the Board Management For For 2.2 Approve Fees of the Deputy Chairman of the Board Management For For 2.3 Approve Fees of the Independent Non-Executive Directors Management For For 2.4 Approve Fees of the Audit Committee Chairman Management For For 2.5 Approve Fees of the Risk Committee Chairman Management For For 2.6 Approve Fees of the Remuneration Committee Chairman Management For For 2.7 Approve Fees of the Nomination and Social and Ethics Committee Chairmen Management For For 2.8 Approve Fees of the Audit Committee Members Management For For 2.9 Approve Fees of the Other Board Committee Members Management For For 3 Approve Financial Assistance in Terms of Section 45 of the Companies Act Management For For MERCADOLIBRE, INC. Meeting Date:JUN 13, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan Segal Management For For 1.2 Elect Director Mario Eduardo Vazquez Management For For 1.3 Elect Director Alejandro Nicolas Aguzin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Co. S.A. as Auditors Management For For MGM CHINA HOLDINGS LIMITED Meeting Date:MAY 24, 2017 Record Date:MAY 18, 2017 Meeting Type:ANNUAL Ticker:2282 Security ID:G60744102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A1 Elect Pansy Catilina Chiu King Ho as Director Management For For 3A2 Elect William M. Scott IV as Director Management For For 3A3 Elect Zhe Sun as Director Management For For 3A4 Elect Sze Wan Patricia Lam as Director Management For For 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Amend Share Option Scheme Management For Against MONETA MONEY BANK A. S. Meeting Date:APR 24, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:MONET Security ID:X3R0GS100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Procedures Management For For 2 Elect Meeting Chairman and Other Meeting Officials Management For For 3 Receive Management Board Report Management None None 4 Receive Supervisory Board Report Management None None 5 Receive Audit Committee Report Management None None 6 Approve Financial Statements and Statutory Reports Management For For 7 Approve Consolidated Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of CZK 9.80 per Share Management For Against 9 Ratify KPMG as Auditor Management For For 10 Amend Articles of Association Management For Against 11 Recall Denis Hall from Supervisory Board Shareholder Against For 12 Recall Denis Hall from Audit Committee Shareholder Against For 13 Instruct Supervisory Board to Recall Denis Hall from All Supervisory Board Committees Shareholder Against For 14.1 Elect Mirsolav Singer as Supervisory Board Member Management For For 14.2 Elect Maria Cicognani as Supervisory Board Member Management For For 14.3 Elect Supervisory Board Member Management For Did Not Vote 15 Elect Audit Committee Member Shareholder None Did Not Vote 16.1 Approve Remuneration of Denis Hall Management For Against 16.2 Approve Remuneration of Clare Clarke Management For Against 16.3 Approve Remuneration of Miroslav Singer Management For Against 16.4 Approve Remuneration of Maria Cicognani Management For Against 16.5 Approve Remuneration of Supervisory Board Member Management For Did Not Vote 16.6 Approve Remuneration of Supervisory Board Members Shareholder Against For 17 Instruct Management Board to Allocate Income or to Initiate Share Repurchase Program In Order to Reduce Company's Equity Shareholder None For 18 Authorize Supervisory Board to Implement Stock-Based Incentive Scheme for Management Board Members Shareholder For For MTN GROUP LTD Meeting Date:OCT 07, 2016 Record Date:SEP 30, 2016 Meeting Type:SPECIAL Ticker:MTN Security ID:S8039R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the 2016 ESOP Management For For 1 Approve Various Transactions in Relation to the 2ransaction Management For For 2 Authorise Specific Repurchase of MTN Zakhele and MTN Zakhele NVF to Facilitate the MTN Zakhele Unwind and Amend the Existing MTN Tranche 1 Subscription and Call Option Agreement Management For For 3 Authorise Future Specific Repurchases in Terms of the 2ransaction Management For For 4 Approve Financial Assistance in Connection with the MTN Zakhele Unwinding Scheme, the 2ransaction and the MTN Transaction Agreements Management For For 5 Authorise the Initial Specific Issue of Shares to MTN Zakhele Futhi for Cash Management For For 6 Authorise the Additional Specific Issue of Shares to MTN Zakhele Futhi for Cash Management For For 7 Authorise Board to Issue Shares for Cash Management For For 8 Approve Financial Assistance in Connection with the 2016 ESOP Management For For MTN GROUP LTD Meeting Date:MAY 25, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL Ticker:MTN Security ID:S8039R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Paul Hanratty as Director Management For For 1.2 Elect Stan Miller as Director Management For For 1.3 Elect Ralph Mupita as Director Management For For 1.4 Elect Rob Shuter as Director Management For For 1.5 Elect Nkululeko Sowazi as Director Management For For 1.6 Re-elect Alan van Biljon as Director Management For For 1.7 Re-elect Koosum Kalyan as Director Management For For 1.8 Re-elect Azmi Mikati as Director Management For For 1.9 Re-elect Jeff van Rooyen as Director Management For For 2.1 Re-elect Christine Ramon as Member of the Audit Committee Management For For 2.2 Elect Paul Hanratty as Member of the Audit Committee Management For For 2.3 Re-elect Peter Mageza as Member of the Audit Committee Management For For 2.4 Re-elect Jeff van Rooyen as Member of the Audit Committee Management For For 3 Reappoint PricewaterhouseCoopers Inc and SizweNtsalubaGobodo Inc as Joint Auditors of the Company Management For For 4 Place Authorised but Unissued Shares under Control of Directors Management For For 5 Authorise Board to Issue Shares for Cash Management For For 1 Approve Remuneration Policy Management For Against 6 Authorise Ratification of Approved Resolutions Management For For 1 Approve Remuneration of Non-executive Directors Management For For 2 Authorise Repurchase of Issued Share Capital Management For For 3 Approve Financial Assistance to Subsidiaries and Other Related and Inter-related Entities Management For For 4 Approve Financial Assistance to Directors, Prescribed Officers and Employee Share Scheme Beneficiaries Management For For 5 Amend Memorandum of Incorporation Management For For NAGACORP LTD. Meeting Date:APR 25, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:3918 Security ID:G6382M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Chen Yepern as Director Management For For 3.2 Elect Abdul Kadir Bin Haji Sheikh Fadzir as Director Management For For 3.3 Elect Lim Mun Kee as Director Management For For 4 Approve Directors' Remuneration for the Year and Authorize Board to Fix 2017 Directors' Remuneration Management For For 5 Approve BDO Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 6a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6b Authorize Repurchase of Issued Share Capital Management For For 6c Authorize Reissuance of Repurchased Shares Management For Against NASPERS LTD Meeting Date:AUG 26, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:NPN Security ID:S53435103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 March 2016 Management For For 2 Approve Dividends for N Ordinary and A Ordinary Shares Management For For 3 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company with Brendan Deegan as the Individual Registered Auditor Management For For 4.1 Elect Hendrik du Toit as Director Management For For 4.2 Elect Guijin Liu as Director Management For For 5.1 Re-elect Nolo Letele as Director Management For For 5.2 Re-elect Roberto Oliveira de Lima as Director Management For For 5.3 Re-elect Cobus Stofberg as Director Management For For 5.4 Re-elect Debra Meyer as Director Management For For 6.1 Re-elect Don Eriksson as Member of the Audit Committee Management For For 6.2 Re-elect Ben van der Ross as Member of the Audit Committee Management For For 6.3 Re-elect Rachel Jafta as Member of the Audit Committee Management For For 7 Approve Remuneration Policy Management For Against 8 Place Authorised but Unissued Shares under Control of Directors Management For Against 9 Authorise Board to Issue Shares for Cash Management For Against 10 Authorise Ratification of Approved Resolutions Management For For 1.1 Approve Fees of the Board Chairman Management For For 1.2 Approve Fees of the Board Member Management For For 1.3 Approve Fees of the Audit Committee Chairman Management For For 1.4 Approve Fees of the Audit Committee Member Management For For 1.5 Approve Fees of the Risk Committee Chairman Management For For 1.6 Approve Fees of the Risk Committee Member Management For For 1.7 Approve Fees of the Human Resources and Remuneration Committee Chairman Management For For 1.8 Approve Fees of the Human Resources and Remuneration Committee Member Management For For 1.9 Approve Fees of the Nomination Committee Chairman Management For For 1.10 Approve Fees of the Nomination Committee Member Management For For 1.11 Approve Fees of the Social and Ethics Committee Chairman Management For For 1.12 Approve Fees of the Social and Ethics Committee Member Management For For 1.13 Approve Fees of the Trustees of Group Share Schemes/Other Personnel Funds Management For For 2 Approve Financial Assistance in Terms of Section 44 of the Act Management For Against 3 Approve Financial Assistance in Terms of Section 45 of the Act Management For For 4 Authorise Repurchase of N Ordinary Shares Management For For 5 Authorise Repurchase of A Ordinary Shares Management For Against 6 Amend Memorandum of Incorporation Management For For NEMAK, S. A. B. DE C. V. Meeting Date:FEB 27, 2017 Record Date:FEB 14, 2017 Meeting Type:ANNUAL Ticker:NEMAK A Security ID:P71340106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Cash Dividends; Approve Maximum Amount for Repurchase of Shares Management For For 3 Elect Directors and Chairmen of Audit and Corporate Practices Committees; Fix Their Remuneration Management For Against 4 Appoint Legal Representatives Management For For 5 Approve Minutes of Meeting Management For For NETEASE INC. Meeting Date:SEP 02, 2016 Record Date:AUG 02, 2016 Meeting Type:ANNUAL Ticker:NTES Security ID:64110W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect William Lei Ding as Director Management For For 1b Elect Alice Cheng as Director Management For For 1c Elect Denny Lee as Director Management For For 1d Elect Joseph Tong as Director Management For For 1e Elect Lun Feng as Director Management For For 1f Elect Michael Leung as Director Management For For 1g Elect Michael Tong as Director Management For For 2 Approve Appointment of PricewaterhouseCoopers Zhong Tian LLP as Auditor Management For For NIGERIAN BREWERIES PLC Meeting Date:MAY 03, 2017 Record Date: Meeting Type:ANNUAL Ticker:NB Security ID:V6722M101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of NGN 3.58 Per Share Management For For 3.1 Reelect Olusegun S. Adebanji as Director Management For For 3.2 Reelect Hubert I. Eze as Director Management For For 3.3 Reelect Mark P. Rutten as Director Management For For 3.4 Reelect Adeto N.A. Peterside as Director Management For For 3.5 Reelect Hendrik A. Wymenga as Director Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Elect Members of Audit Committee Management For Against 6 Approve Remuneration of Directors Management For For 7 Authorize Board to Purchase Goods and Services from Related Parties Management For For 8.1 Increase Authorized Capital Management For For 8.2 Amend Clause 5 of the Memorandum of Association to Reflect Changes in Share Capital Management For For 9.1 Approve Stock Dividend in Lieu of Cash Management For For 9.2 Authorize Board to Ratify and Execute Above Resolution Management For For OIL & NATURAL GAS CORPORATION LTD. Meeting Date:SEP 08, 2016 Record Date:SEP 01, 2016 Meeting Type:ANNUAL Ticker:ONGC Security ID:Y64606133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Payment of Interim Dividends and Approve Final Dividend Management For For 3 Reelect T K Sengupta as Director Management For Against 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Elect A K Srinivasan as Director Management For Against 6 Elect Ajai Malhotra as Director Management For For 7 Elect S B Kedare as Director Management For For 8 Elect K M Padmanabhan as Director Management For For 9 Elect A P Sawhney as Director Management For Against 10 Elect Amar Nath as Director Management For Against 11 Approve Remuneration of Cost Auditors Management For For OIL & NATURAL GAS CORPORATION LTD. Meeting Date:DEC 10, 2016 Record Date:OCT 28, 2016 Meeting Type:SPECIAL Ticker:ONGC Security ID:Y64606133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Capitalization of Reserves for Bonus Issue Management For For PEGATRON CORP. Meeting Date:JUN 20, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:4938 Security ID:Y6784J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Management For For PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Meeting Date:AUG 15, 2016 Record Date:JUL 15, 2016 Meeting Type:SPECIAL Ticker:2318 Security ID:Y69790106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Review of the Provision of Assured Entitlement Only to H Shareholders of the Company in Respect of Overseas Listing of Ping An Securities Management For Against PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Meeting Date:AUG 15, 2016 Record Date:JUL 15, 2016 Meeting Type:SPECIAL Ticker:2318 Security ID:Y69790106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Review of Overseas Listing Proposal of Ping An Securities Management For For 2 Approve Review of Overseas Listing of Ping An Securities - Compliance with Relevant Provisions Management For For 3 Approve Review of Company's Undertakings to Maintain Its Independent Listing Status Management For For 4 Approve Review of Sustainable Profitability Statement and Prospect Management For For 5 Approve Review of Authorization Concerning Overseas Listing of Ping An Securities Management For For 6 Approve Adjustment of the Remuneration of Non-executive Directors Management For For 7 Approve Adjustment of the Remuneration of Non-employee Representative Supervisors Management For For 8 Approve Review of the Provision of Assured Entitlement Only to H Shareholders of the Company in Respect of Overseas Listing of Ping An Securities Management For Against PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Meeting Date:JUN 16, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:2318 Security ID:Y6898C116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Report of the Board of Directors Management For For 2 Approve 2016 Report of the Supervisory Committee Management For For 3 Approve 2016 Annual Report and its Summary Management For For 4 Approve 2016 Report of the Auditors and the Audited Financial Statements Management For For 5 Approve 2016 Profit Distribution Plan and Distribution of Final Dividends Management For For 6 Approve PricewaterhouseCoopers Zhong Tian LLP as the PRC Auditor and PricewaterhouseCoopers as the International Auditor and Authorize Board to Fix Their Remuneration Management For For 7 Elect Ouyang Hui as Director Management For For 8 Approve Autohome Inc. Share Incentive Plan Management For Against 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Issuance of Debt Financing Instruments Management For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:DEC 23, 2016 Record Date:NOV 22, 2016 Meeting Type:SPECIAL Ticker:3636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Renewal of Continuing Connected Transactions Under the New Cinema Box Office Income Sharing Framework Agreement and the Proposed 2017-2019 Annual Caps Management For For 2.1 Elect Xu Niansha as Director Shareholder For For 2.2 Elect Zhang Xi as Director Shareholder For For 2.3 Elect Jiang Yingchun as Director Shareholder For For 2.4 Elect Hu Jiaquan as Director Shareholder For For 2.5 Elect Wang Lin as Director Shareholder For For 2.6 Elect Wang Keling as Director Shareholder For For 2.7 Elect Li Boqian as Director Shareholder For For 2.8 Elect Li Xiaohui as Director Shareholder For For 2.9 Elect Yip Wai Ming as Director Shareholder For For 3.1 Elect Chen Yuwen as Supervisor Shareholder For For 3.2 Elect Huang Geming as Supervisor Shareholder For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:JUN 29, 2017 Record Date:MAY 22, 2017 Meeting Type:ANNUAL Ticker:3636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2016 Annual Report Management For For 2 Approve 2016 Report of the Board of Directors Management For For 3 Approve 2016 Report of the Board of Supervisors Management For For 4 Approve 2016 Financial Report Management For For 5 Approve 2016 Dividend Distribution Plan Management For For 6 Approve 2017 Financial Budget Management For For 7 Approve 2017 Financing Loans Management For For 8 Approve 2017 Provision of Guarantee for Subsidiaries Management For Against 9 Approve BDO China Shu Lun Pan Certified Public Accountants LLP as PRC Auditor and KPMG as International Auditor and to Fix Their Remuneration Management For For 10.1 Approve Acquisition of Subject Equity Interest of Beijing Auction Management For For 10.2 Approve Acquisition of Subject Equity Interest of Hong Kong Auction Management For For 11 Approve General Mandate to the Board of Directors to Issue Overseas Bonds Management For For 12.1 Approve Private Offering of H Shares to Poly Group's Subsidiary Management For For 12.2 Approve Private Offering of H Shares to Other Eligible Market Investors Management For For 12.3 Approve Specific Mandate to the Board to Deal with Matters in Relation to the Issuance of the New Issues Management For For 13 Approve Amendments to the Articles of Association Management For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:JUN 29, 2017 Record Date:MAY 22, 2017 Meeting Type:SPECIAL Ticker:3636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Private Offering of H Shares to Poly Group's Subsidiary Management For For 1.2 Approve Private Offering of H Shares to Other Eligible Market Investors Management For For 1.3 Approve Specific Mandate to the Board to Deal with Matters in Relation to the Issuance of the New Issues Management For For POSCO Meeting Date:MAR 10, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005490 Security ID:Y70750115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Kim Shin-bae as Outside Director Management For For 2.1.2 Elect Jang Seung-hwa as Outside Director Management For For 2.1.3 Elect Jeong Moon-gi as Outside Director Management For For 2.2.1 Elect Jang Seung-hwa as Members of Audit Committee Management For For 2.2.2 Elect Jeong Moon-gi as Members of Audit Committee Management For For 2.3.1 Elect Kwon Oh-joon as Inside Director Management For For 2.3.2 Elect Oh In-hwan as Inside Director Management For For 2.3.3 Elect Choi Jeong-woo as Inside Director Management For For 2.3.4 Elect Jang In-hwa as Inside Director Management For For 2.3.5 Elect Yoo Seong as Inside Director Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For PT ASTRA INTERNATIONAL TBK Meeting Date:APR 20, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:ASII Security ID:Y7117N172 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Elect Directors and Commissioners and Approve Their Remuneration Management For For 4 Appoint Auditors Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:SEP 07, 2016 Record Date:AUG 15, 2016 Meeting Type:SPECIAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Rita Mirasari as Director Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:APR 12, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Annual Report, Commissioner Report, Financial Statements, and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Appoint Auditors Management For For 4 Approve Remuneration and Tantiem of Directors, Commissioners, and Sharia Supervisory Board Management For For 5 Elect Directors, Commissioners, and Sharia Supervisory Board Management For For 1 Amend Articles of Association Management For For 2 Approve Dividend Collection Procedure from Company's Reserve Management For For PT PERUSAHAAN GAS NEGARA (PERSERO) TBK Meeting Date:MAY 04, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:PGAS Security ID:Y7136Y118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Annual Report of the Company and its Partnership and Community Development Program (PCDP) Management For For 2 Approve Financial Statements of the Company and its PCDP and Discharge of Directors and Commissioners Management For For 3 Approve Allocation of Income and Dividend Management For For 4 Approve Remuneration and Tantiem of Directors and Commissioners Management For For 5 Approve Auditors of the Company and the PCDP Management For For 6 Amend Articles of the Association Management For For 7 Approve the Enforcement of the State-owned Minister Regulation No. PER-03/MBU/12/2016 on the Partnership and Community Development Programs of the State-owned Enterprises Management For For 8 Elect Directors and Commissioners Management For For PT SEMEN INDONESIA (PERSERO) TBK Meeting Date:MAR 31, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:SMGR Security ID:Y7142G168 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Discharge of Directors and Commissioners Management For For 2 Accept Report of the Partnership and Community Development Program (PCDP) and Discharge of Directors and Commissioners of the PCPD Management For For 3 Approve Allocation of Income Management For For 4 Approve Tantiem and Remuneration of Directors and Commissioners Management For For 5 Appoint Auditors of the Company and the PCDP Management For For 6 Amend Articles of Association Management For For 7 Approve Shares Seri A Dwiwarna for the Government of Indonesia Management For For 8 Elect Directors and Commissioners Management For For PTT EXPLORATION & PRODUCTION PCL Meeting Date:MAR 29, 2017 Record Date:FEB 09, 2017 Meeting Type:ANNUAL Ticker:PTTEP Security ID:Y7145P165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge 2016 Performance Results and 2017 Work Plan of the Company Management None None 2 Approve Financial Statements Management For For 3 Approve Dividend Payment Management For For 4 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Directors and Sub-Committees Management For For 6.1 Elect Ampon Kittiampon as Director Management For For 6.2 Elect Twarath Sutabutr as Director Management For For 6.3 Elect Tevin Vongvanich as Director Management For For 6.4 Elect Somporn Vongvuthipornchai as Director Management For For 6.5 Elect Kulit Sombatsiri as Director Management For For RELIANCE INDUSTRIES LTD. Meeting Date:SEP 01, 2016 Record Date:AUG 25, 2016 Meeting Type:ANNUAL Ticker:RELIANCE Security ID:Y72596102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Audited Financial Statements and Statutory Reports Management For For 1b Accept Audited Consolidated Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend as Final Dividend Management For For 3 Reelect Nikhil R. Meswani as Director Management For For 4 Reelect Pawan Kumar Kapil as Director Management For For 5 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For Against 6 Approve Remuneration of Cost Auditors Management For For 7 Authorize Issuance of Redeemable Non-Convertible Debentures Management For For REMGRO LTD Meeting Date:AUG 16, 2016 Record Date:AUG 05, 2016 Meeting Type:SPECIAL Ticker:REM Security ID:S6873K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase in Authorised Share Capital Management For For 2 Amend Memorandum of Incorporation Management For For 3 Place Authorised but Unissued Shares under Control of Directors Management For Against 4 Authorise Issue of B Ordinary Shares to Rupert Beleggings Proprietary Limited Management For Against REMGRO LTD Meeting Date:DEC 01, 2016 Record Date:NOV 25, 2016 Meeting Type:ANNUAL Ticker:REM Security ID:S6873K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2016 Management For For 2 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company with Hein Doman as the Individual Registered Auditor Management For For 3 Re-elect Jannie Durand as Director Management For For 4 Re-elect Paul Harris as Director Management For For 5 Re-elect Edwin Hertzog as Director Management For For 6 Re-elect Josua Malherbe as Director Management For For 7 Re-elect Murphy Morobe as Director Management For For 8 Elect Neville Williams as Director Management For For 9 Re-elect Peter Mageza as Member of the Audit and Risk Committee Management For For 10 Re-elect Phillip Moleketi as Member of the Audit and Risk Committee Management For For 11 Re-elect Frederick Robertson as Member of the Audit and Risk Committee Management For For 12 Re-elect Sonja de Bruyn Sebotsa as Member of the Audit and Risk Committee Management For For 1 Approve Directors' Remuneration Management For For 2 Authorise Repurchase of Issued Share Capital Management For For 3 Approve Financial Assistance in Terms of Section 44 of the Companies Act Management For For 4 Approve Financial Assistance in Terms of Section 45 of the Companies Act Management For For 5 Amend Memorandum of Incorporation Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:OCT 27, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Spin-Off Agreement Management For For 2 Elect Lee Jae-yong as Inside Director Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SANDS CHINA LTD. Meeting Date:MAY 26, 2017 Record Date:MAY 15, 2017 Meeting Type:ANNUAL Ticker:1928 Security ID:G7800X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Sheldon Gary Adelson as Director Management For For 3b Elect Chiang Yun as Director Management For For 3c Elect Victor Patrick Hoog Antink as Director Management For For 3d Elect Kenneth Patrick Chung as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SECURITY BANK CORPORATION Meeting Date:APR 25, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:SECB Security ID:Y7571C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Minutes of the Annual Stockholders' Meeting Held on April 26, 2016 Management For For 2 Approve the Annual Report Management For For 3 Ratify the Acts, Resolutions, and Proceedings of the Board of Directors, the Management Committees, Officers, and Agents of the Corporation Management For For 4 Amended Articles of Incorporation to Increase the Number of Directors from Eleven to Fifteen Management For For 5.1 Elect Diana P. Aguilar as Director Management For For 5.2 Elect Philip T. Ang as Director Management For For 5.3 Elect Anastasia Y. Dy as Director Management For For 5.4 Elect Frederick Y. Dy as Director Management For For 5.5 Elect Takayoshi Futae as Director Management For For 5.6 Elect Ramon R. Jimenez, Jr. as Director Management For For 5.7 Elect Jikyeong Kang as Director Management For For 5.8 Elect Joseph R. Higdon as Director Management For For 5.9 Elect James JK Hung as Director Management For For 5.10 Elect Takahiro Onishi as Director Management For For 5.11 Elect Napoleon L. Nazareno as Director Management For For 5.12 Elect Alfonso L. Salcedo, Jr. as Director Management For For 5.13 Elect Rafael F. Simpao, Jr. as Director Management For For 5.14 Elect Paul Y. Ung as Director Management For For 5.15 Elect Alberto S. Villarosa as Director Management For For SIAM COMMERCIAL BANK PCL Meeting Date:APR 11, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:SCB Security ID:Y7905M113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Annual Report of the Board Management None None 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividend Payment Management For For 4 Approve Directors' Remuneration and Bonus Management For For 5.1 Elect Khunying Jada Wattanasiritham as Director Management For For 5.2 Elect Ekamol Kiriwat as Director Management For For 5.3 Elect Krirk Vanikkul as Director Management For For 5.4 Elect Chirayu Isarangkun Na Ayuthaya as Director Management For For 5.5 Elect Mom Rajawongse Disnadda Diskul as Director Management For For 6 Approve KPMG Phoomchai Audit Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Amend Memorandum of Association to Reflect Change in Registered Capital Management For For SK HYNIX INC. Meeting Date:MAR 24, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A000660 Security ID:Y8085F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Lee Seok-hui as Inside Director Management For For 4 Elect Park Jeong-ho as Non-independent Non-executive Director Management For For 5.1 Elect Choi Jong-won as Outside Director Management For For 5.2 Elect Shin Chang-hwan as Outside Director Management For For 6.1 Elect Choi Jong-won as Member of Audit Committee Management For For 6.2 Elect Shin Chang-hwan as Member of Audit Committee Management For For 7 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 8 Approve Stock Option Grants Management For For TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 08, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Business Operations Report and Financial Statements Management For For 1.2 Approve Profit Distribution Management For For 1.3 Amend Articles of Association Management For For 1.4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 2.1 Elect Mark Liu with Shareholder No. 10758 as Non-Independent Director Management For For 2.2 Elect C.C. Wei with Shareholder No. 370885 as Non-Independent Director Management For For 3 Other Business Management None Against TATA CHEMICALS LTD. Meeting Date:AUG 11, 2016 Record Date:AUG 04, 2016 Meeting Type:ANNUAL Ticker:500770 Security ID:Y85478116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Audited Financial Statements and Statutory Reports Management For For 2 Accept Audited Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Dividend Management For For 4 Reelect R. Mukundan as Director Management For For 5 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect Bhaskar Bhat as Director Management For For 7 Elect Nirmalya Kumar as Director Management For For 8 Approve Remuneration of Cost Auditors Management For For TATA CHEMICALS LTD. Meeting Date:DEC 23, 2016 Record Date:DEC 16, 2016 Meeting Type:SPECIAL Ticker:500770 Security ID:Y85478116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Remove Cyrus P. Mistry as Director Shareholder None For 2 Remove Nusli N. Wadia as Director Shareholder None Against 3 Elect Bhaskar Bhat as Director Shareholder None Against 4 Elect S. Padmanabhan as Director Shareholder None For TATA CHEMICALS LTD. Meeting Date:MAY 08, 2017 Record Date:APR 01, 2017 Meeting Type:COURT Ticker:500770 Security ID:Y85478116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For TATA CONSULTANCY SERVICES LTD. Meeting Date:DEC 13, 2016 Record Date:DEC 06, 2016 Meeting Type:SPECIAL Ticker:TCS Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Remove C. P. Mistry as Director Shareholder For For TATA MOTORS LTD. Meeting Date:AUG 09, 2016 Record Date:AUG 02, 2016 Meeting Type:ANNUAL Ticker:500570 Security ID:Y85740275 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect Ravindra Pisharody as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Guenter Butschek as Director Management For For 6 Approve Appointment and Remuneration of Guenter Butschek as Chief Executive Officer and Managing Director Management For For 7 Approve Reappointment and Remuneration of Ravindra Pisharody as Executive Director (Commercial Vehicles) Management For For 8 Approve Reappointment and Remuneration of Satish Borwankar as Executive Director (Quality) Management For For 9 Approve Remuneration of Cost Auditors Management For For 10 Authorize Issuance of Non-Convertible Debentures Management For For TATA MOTORS LTD. Meeting Date:DEC 22, 2016 Record Date:DEC 15, 2016 Meeting Type:SPECIAL Ticker:500570 Security ID:Y85740275 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Remove Cyrus P. Mistry as Director Shareholder None Against 2 Remove Nusli N. Wadia as Director Shareholder None Against TENCENT HOLDINGS LTD. Meeting Date:MAY 17, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Lau Chi Ping Martin as Director Management For For 3b Elect Charles St Leger Searle as Director Management For For 3c Elect Yang Siu Shun as Director Management For Against 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt 2017 Share Option Scheme Management For Against TENCENT HOLDINGS LTD. Meeting Date:MAY 17, 2017 Record Date:MAY 12, 2017 Meeting Type:SPECIAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Share Option Plan of Tencent Music Entertainment Group Management For Against THAI BEVERAGE PCL Meeting Date:JAN 26, 2017 Record Date:JAN 04, 2017 Meeting Type:ANNUAL Ticker:Y92 Security ID:Y8588A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Business Operation for 2016 and the Report of the Board of Directors Management None None 3 Approve Financial Statements and Auditors' Reports Management For For 4 Approve Dividend Payment and Appropriation for Legal Reserve Management For For 5.1.1 Elect Michael Lau Hwai Keong as Director Management For For 5.1.2 Elect Sakthip Krairiksh as Director Management For For 5.1.3 Elect Pornchai Matangkasombut as Director Management For For 5.1.4 Elect Choo-Chat Kambhu Na Ayudhya as Director Management For For 5.1.5 Elect Vivat Tejapaibul as Director Management For For 5.1.6 Elect Panote Sirivadhanabhakdi as Director Management For For 5.1.7 Elect Thapana Sirivadhanabhakdi as Director Management For For 5.2 Approve Determination of Director Authorities Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve D&O Insurance for Directors and Executives Management For For 9 Approve Mandate for Interested Person Transactions Management For For 10 Amend Company's Objectives and Amend Memorandum of Association Management For For 11 Other Business Management For Against TOTVS SA Meeting Date:APR 20, 2017 Record Date: Meeting Type:ANNUAL Ticker:TOTS3 Security ID:P92184103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2016 Management For For 2 Approve Capital Budget Management For For 3 Approve Allocation of Income and Dividends Management For For TOTVS SA Meeting Date:APR 20, 2017 Record Date: Meeting Type:SPECIAL Ticker:TOTS3 Security ID:P92184103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Henrique Andrade Trinckquel as Director Management For Abstain 1.2 Elect Maria Leticia de Freitas Costa as Director Management For Abstain 1.3 Elect Gilberto Mifano as Director Management For Abstain 2 Approve Remuneration of Company's Management Management For For 3 Authorize Capitalization of Reserves and Amend Article 5 Accordingly Management For For 4 Approve Increase in Authorized Capital and Amend Article 6 Accordingly Management For For UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Lo Chih-Hsien as Director Management For For 3b Elect Liu Xinhua as Director Management For For 3c Elect Chen Kuo-Hui as Director Management For For 4 Authorize Board to Fix the Remuneration of Directors Management For For 5 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 12, 2017 Meeting Type:SPECIAL Ticker:220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2017 Framework Purchase Agreement, Annual Caps and Related Transactions Management For For UNILEVER PLC Meeting Date:APR 27, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:ULVR Security ID:G92087165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Performance Share Plan Management For For 5 Re-elect Nils Andersen as Director Management For For 6 Re-elect Laura Cha as Director Management For For 7 Re-elect Vittorio Coal as Director Management For For 8 Re-elect Dr Marijn Dekkers as Director Management For For 9 Re-elect Ann Fudge as Director Management For For 10 Re-elect Dr Judith Hartmann as Director Management For For 11 Re-elect Mary Ma as Director Management For For 12 Re-elect Strive Masiyiwa as Director Management For For 13 Re-elect Youngme Moon as Director Management For For 14 Re-elect Graeme Pitkethly as Director Management For For 15 Re-elect Paul Polman as Director Management For For 16 Re-elect John Rishton as Director Management For For 17 Re-elect Feike Sijbesma as Director Management For For 18 Reappoint KPMG LLP as Auditors Management For For 19 Authorise Board to Fix Remuneration of Auditors Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For 25 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For WEIFU HIGH-TECHNOLOGY GROUP CO., LTD. Meeting Date:MAY 19, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:200581 Security ID:Y95338102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Annual Report and Annual Report Summary Management For For 4 Approve Financial Statements Management For For 5 Approve Profit Distribution Management For For 6 Approve 2016 Daily Related-party Transactions Management For For 7 Approve Appointment of Financial Report Auditor Management For For 8 Approve Appointment of Internal Control Auditor Management For For 9 Approve Amendments to Articles of Association Management For Against 10 Amend Rules and Procedures Regarding General Meetings of Shareholders Management For Against YANDEX NV Meeting Date:MAY 25, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:YNDX Security ID:N97284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Directors Management For For 4 Elect Herman Gref as Non-Executive Director Management For For 5 Elect Arkady Volozh as Non-Executive Director Management For For 6 Approve Cancellation of Outstanding Class C Shares Management For For 7 Ratify KPMG as Auditors Management For For 8 Grant Board Authority to Issue Ordinary and Preference Shares Management For Against 9 Authorize Board to Exclude Preemptive Rights from Share Issuances Under Item 8 Management For Against 10 Authorize Repurchase of Up to 20 Percent of Issued Share Capital Management For Against YOUNGONE CORP. Meeting Date:MAR 17, 2017 Record Date:DEC 31, 2016 Meeting Type:ANNUAL Ticker:A111770 Security ID:Y9849C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Two Inside Directors and One Outside Director Management For For 3 Elect Yoon Je-cheol as Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Developing Markets Trust By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
